COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-316-CV
 
IN RE MISTY DAWN MEIER                                                      RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and motion for temporary relief and is of the
opinion that relief should be denied. 
Accordingly, relator's petition for writ of mandamus and motion for temporary
relief are denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL: 
DAUPHINOT, LIVINGSTON, and WALKER, JJ. 
 
DELIVERED: 
August 1, 2008




    [1]See
Tex. R. App. P. 47.4.